DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the amendment filed on October 1, 2021.
Claims 1-9, 11 are pending.  Claim 11 is withdrawn.
The rejection of claim 6 under 35 U.S.C. 112(b) is withdrawn in view of Applicants amendment.
The rejection of claims 1-7, 9-10 under 35 U.S.C. 103 as being unpatentable over Bernhardt is withdrawn in view of Applicants amendment.
The rejection of claim 8 under 35 U.S.C. 103 as being unpatentable over Bernhardt et al in view of Merz III et al in further view of Minami et al is withdrawn in view of Applicants amendment.
The rejection of claims 1-6 under 35 U.S.C. 103 as being unpatentable over Frenkel et al is withdrawn in view of Applicants amendment.
The rejection of claims 7-9 under 35 U.S.C. 103 as being unpatentable over Frenkel et al in view of Tartarin et al and Minami et al is withdrawn in view of Applicants amendment.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Deelman et al (US Patent Application 2011/0166268 (already of record)) in view of Meyers et al (US Patent Application 2016/0116839 (already of record))
Regarding claims 1-9, Deelman et al teaches a high purity monoalkyltin compound (Abstract).  Deelman et al further teaches up to 99.999wt% of monoalkyl tin compound of formula RSn(T)3, wherein R is a linear or branched C1-C20 alkyl and T is a ligand (Paragraph 13).  Deelman et al further teaches R is methyl, ethyl, propyl, butyl, pentyl, hexyl, heptyl, octyl, nonyl, cyclopentyl, phenyl, isopropyl, isobutyl (Paragraphs 21-22).  Deelman et al further teaches coating compositions comprising the high purity monoalkyl tin compound (Paragraph 2).  However, Deelman et al fails to specifically disclose no more than 0.5 or 0.1 mole% dialkyltin compounds, a monoalkyl tin trialkylamide organometallic compound, R’ comprises methyl, ethyl, isopropyl, t-butyl or t-amyl and the amount of compound in the solvent.
In the same field of endeavor, Meyers et al teaches a coating solution comprising an organic solvent and organometallic compound (Paragraph 6).  Meyers et al further teaches alkyl tin compounds with organic ligands such as dialkylamides (Paragraphs 61, 63).  Meyers et al further teaches solvents such as alcohols (Paragraph 69). 
With regard to no more than 0.5 or 0.1 mole% dialkyltin compounds, it would have been obvious to one of ordinary skill in the art to have provided less than 0.5 or 0.1 mole% of dialkyl tin compounds in Deelman et al as Deelman et al teaches as high as 99.999wt% of monoalkyl tin compounds in the composition and as low as 0.001wt% of dialkyl tin compounds, this overlaps the instantly claimed range; a prima facie case of obviousness exists because the In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
With regard to a monoalkyl tin trialkylamide organometallic compound, it would have been obvious to have provided a monoalkyl tin trialkylamide organometallic compound in Deelman et al in view of Meyers et al in order to provide a monoalkyl tin compound for forming coating compositions on substrates; Deelman et al teaches the incorporation of monoalkyl tin compounds having organic ligands and Meyers et al teaches trialkylamide ligands for organometallic tin compounds for forming film forming coating composition for substrates.
With regard to R’ comprises methyl, ethyl, isopropyl, t-butyl or t-amyl, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided R’ is methyl, ethyl, isopropyl, t-butyl or t-amyl in Deelman et al in view of Meyers et al as Deelman et al and Meyers et al teaches dialkylamides and different chain length alkyls are homologues and characteristics normally possessed by members of homologous series are principally the same, and vary but gradually from member to member; chemists knowing properties of one member of series would in general know what to expect in adjacent member, see In re Henze, 85 USPQ 261.
With regard to the amount of the compound in the solvent, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the amount of the compound in the solvent (coating composition) in order to control the amount of the compound in the substrate.  Discovery of an optimum value of a result effective variable is ordinarily within the skill of the art. In re Boesch 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Where general conditions of a claim are disclosed in the prior art it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller 220 F.2d 454, 105 USPQ 233 (CCPA 1955). 
Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANISHA DIGGS whose telephone number is (571)270-7730. The examiner can normally be reached Monday, Tuesday and Friday, 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TANISHA DIGGS/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        December 31, 2021